DETAILED ACTION
Claims 1-20 are pending with an effective filing date of 12/08/2017.  1-20 are rejected and the rejection is final.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .










	

Response to Arguments
Applicant's arguments filed 4/08/2021 have been fully considered but they are not persuasive. 

Regarding the rejection of claim 1 under 35 USC 103(a) applicant states [Remarks, pages 7-8], that the references do not teach tagging terms according to one or more terms of a first, second or third type and determining weight values for the interpretations based on weight values.  The examiner disagrees.  In this case, Cao teaches that a query may be classified (tagging) based on context into a ranked list of K categories (interpretations) CT1 – CT K (page 3, left col.).  For example, from the query “Michael Jordan”, the query may be classified into two categories “Sports” and “Computer Science” (page 1, right col.).  The terms Michael and Jordan classifies the query into two different categories/interpretations, i.e. tagging.  Sood further teaches that a location based query may be input (0099) and areas of interest may be associated with topological map characteristics (0174).  Therefore, Cao and Sood in combination teach “determining plural interpretations of the map-based search query, each interpretation based on a respective combination of tagging one or more of the plural terms as at least one of a first type, a second type or a third type”. 
Cao further teaches using a Conditional Random Field (CRF) model is trained to define the conditional probability of a category label sequence given an observed sequence, equation 1.  Features and their weights are determined and a Linear-chain CRF finds the set of parameters which maximize the conditional log-likelihood, and the category label score may be inferred for a query as CT=arg max/CT p(CT| ο, Ʌ) (score) 
Claim 1 is rejected. 
Regarding the rejection of claim 2, applicant states [Remarks, pages 8-9], that Cao does not teach tagging the terms as different types.  The examiner disagrees.   Cao teaches using a Conditional Random Field (CRF) model is trained such that features and their weights are determined and a Linear-chain CRF finds the set of parameters which maximize the conditional log-likelihood; using the trained dataset the category label score may be inferred (page 3, 4. Modeling Search Context by CRF).  Cao further teaches that a query may be classified based on context into a ranked list of K categories (tagging) CT1, CT2 – CT K (page 3, left col.).   Query terms are weighted features of the CRF model which reflect the association between the query qt and the category label ct (page 4, 5.1.1 Query terms).  Therefore, Cao teaches “wherein determining the set of weight values is performed by a machine learning model, and wherein the plural interpretations comprise a first interpretation based on a tagging of a first of the plural terms as the first type and a second of the plural terms as a second 
Claim 2 is rejected.
	Regarding the rejection of claim 5 applicant states [Remarks, page 9], that the references do not teach a map based query with which the terms are tagged.  The examiner disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a “map based search query”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Sood teaches that a search may be issued based on locality such as restaurants (category) (0069).  A search for “Max Bar & Grill” (point of interest) (0071) and locations such as county, municipality, zip code, school district, etc. (geographical entity) (0086). 
 	Sood teaches autosuggestions which include restaurants/categories, “Max Bar & Grill” / point of interest.  These autosuggestions may be substituted for any of the learned labels as taught by Cao to provide suggestions tailored based on geographical context, i.e. map based query.  
	Therefore, Sood teaches “wherein the first type is a concept corresponding to at least one of a brand name, a category, an attribute or a proximity, the second type is a point of interest, and the third type is a geographical entity”.
	Claim 5 is rejected.

	Claim 12 is rejected.  
	Regarding claim 20, applicant states [Remarks, page 10], that the references do not teach determining interpretations and determine weights for the interpretations.  The examiner disagrees.  Cao discloses that a query may be classified based on context into a ranked list of K categories (tagging) CT1, CT2 – CT K (page 3, left col.). Sood teaches that a search may be issued based on locality such as restaurants (category) (0069) and a search for “Max Bar & Grill” (point of interest) (0071) and locations such as county, municipality, zip code, school district, etc. (geographical entity) (0086). Song further teaches that a term-preference graph is constructed from user query session logs.  The graph nodes are terms and the directed edges are user preferences.  A topic-based Pagerank model is trained for each topic (type) and in response to a query the model guides decisions for query expansion using related terms, term removal and term replacement.  Terms are further ranked based on interpreted user preference (page 2, 
 	Cao teaches using a Conditional Random Field (CRF) model is trained such that features and their weights are determined and a Linear-chain CRF finds the set of parameters which maximize the conditional log-likelihood; using the trained dataset the category label score may be inferred (page 3, 4. Modeling Search Context by CRF).  Cao further teaches that a query may be classified based on context into a ranked list of K categories (tagging) CT1, CT2 – CT K (page 3, left col.).   Query terms are weighted features of the CRF model which reflect the association between the query qt and the category label ct (page 4, 5.1.1 Query terms).  Therefore, Cao teaches “code to, for each interpretation of the plural interpretations, determine a set of weight values for the interpretation, based on at least one of context data of the device or a feature of the respective combination of tagging one or more of the plural terms, and
assign a score for the interpretation based on the set of weight values for the interpretation”.
	Claim 20 is rejected.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Context-Aware Query Classification”, 2009; hereinafter referred to as Cao) in view of Sood et al. (Patent Application Publication 2014/0207748; hereinafter referred to as Sood).  

	As per claim 1, Cao discloses a method, comprising: 
receiving plural terms corresponding to a map-based search query on a device [Cao, Problem Statement: a query may be classified into a ranked list of categories (page 3, left col.), queries may include a plurality of terms, i.e. “registered nurse” or “ancient Rome” (Page 3, Table 1)].
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  

determining plural interpretations of the map-based search query, each interpretation based on a respective combination of tagging one or more of the plural terms as at least one of a first type, a second type or a third type [Cao, Problem 
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  

for each interpretation of the plural interpretations, determining a set of weight values for the interpretation, based on at least one of context data of the device or on a feature of the respective combination of tagging one of more of the plural terms, and assigning a score for the interpretation based on the set of weight values for the interpretation
[Cao, using a Conditional Random Field (CRF) model is trained to define the conditional probability of a category label sequence given an observed sequence, equation 1; features and their weights are determined and a Linear-chain CRF finds the set of parameters which maximize the conditional log-likelihood, and the category label score may be inferred for a query as CT=arg max/CT p(CT| ο, Ʌ) (score) (page 3, 4. Modeling Search Context by CRF), query terms are weighted features of the CRF model which reflect the association between the query qt and the category label ct (page 4, 5.1.1 Query terms)].

providing at least one completion suggestion or search result based on the plural interpretations of the map-based search query, and on the assigned scores for the 
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  
	Cao discloses a method of context aware classification/tagging queries into a plurality of categories and augmenting search results based on the classification.  Sood teaches query auto-suggestions based on a geographical context.  The geographical queries as taught by Sood could have been combined with the context based tagging as taught by Cao to provide a method of augmenting search results based on geographic context.  The teachings are analogous art, known before the filing date and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of augmenting search results based on geographic context, thereby increasing user satisfaction.

	As per claim 2, Cao and Sood in combination teach the method of claim 1 as noted above and further teach wherein determining the set of weight values is performed by a machine learning model, and wherein the plural interpretations comprise a first interpretation based on a tagging of a first of the plural terms as the first type and a second of the plural terms as a second type and a second interpretation based on a tagging of the first of the plural terms as the second type and the second of the plural terms as the third type [Cao, using a Conditional Random Field (CRF) model is trained 

	As per claim 3, Cao and Sood in combination teach the method of claim 1 as noted above and further teach wherein the context data of the device corresponds to at least one of a location of the device, a geographical region of a map being displayed on the device, or a preferred language for the device [Sood, a geographical location may be determined based on the user device or user entered location and a geographical area of interest may be determined, geo-specific suggestions maybe determined for the user (0007), the application involves presenting information for a user to view and supplies access to directions and a map, see Fig. 14, therefore it would be obvious to display a map].

	As per claim 4, Cao and Sood in combination teach the method of claim 1 as noted above and further teach wherein the feature corresponds to at least one of a location of a candidate result corresponding to the interpretation, or a popularity of the candidate result [Sood, a geographical location may be determined based on the user device or user entered location and a geographical area of interest may be 

	As per claim 5, Cao and Sood in combination teach the method of claim 1 as noted above and further teach wherein the first type is a concept corresponding to at least one of a brand name, a category, an attribute or a proximity, the second type is a point of interest, and the third type is a geographical entity [Sood, a search may be issued based on locality such as restaurants (category) (0069), a search for “Max Bar & Grill” (point of interest) (0071), locations such as county, municipality, zip code, school district, etc. (geographical entity) (0086)].
	Sood teaches autosuggestions which include restaurants/categories, “Max Bar & Grill” / point of interest.  These autosuggestions may be substituted for any of the learned labels as taught by Cao to provide suggestions tailored based on geographical context.  

	As per claim 11, Cao and Sood in combination teach the method of claim 5 as noted above and further teach wherein the point of interest is a predefined global point of interest for providing as the at least one completion suggestion or search result independent of device location [Sood, a geographical location may be determined based on a user entered location, geo-specific suggestions maybe determined for the user (0007) a geo-aware autosuggestion search engine may provide suggestions as type-ahead/autocompletes which are relevant to geography of interest (0038)].


a memory including instructions that, when executed by the at least one processor [Cao, experiments were conducted therefore, instructions were executed by a processor (page 5, left col.)], cause the at least one processor to:

receive plural terms corresponding to a map-based search query [Cao, Problem Statement: a query may be classified into a ranked list of categories (page 3, left col.), queries may include a plurality of terms, i.e. “registered nurse” or “ancient Rome” (Page 3, Table 1)].
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  


determine plural interpretations of the map-based search query, each interpretation based on a respective combination of tagging one or more of the plural terms as at least one of a first type, a second type or a third type [Cao, Problem Statement: a query may be classified based on context into a ranked list of K categories (tagging) CT1 – CT K (page 3, left col.)].
	Cao does not explicitly disclose a map-based search.  

 
for each interpretation of the plural interpretations, determine, by a machine learning model, a set of weight values for the interpretation, based on at least one of context data of the device or a feature of the respective combination of tagging one of more of the plural terms, and assign a score for the interpretation based on the set of weight values for the interpretation [Cao, using a Conditional Random Field (CRF) model is trained to define the conditional probability of a category label sequence given an observed sequence, equation 1; features and their weights are determined and a Linear-chain CRF finds the set of parameters which maximize the conditional log-likelihood, and the category label score may be inferred for a query as CT=arg max p(CT| ο, Ʌ) (score) (page 3, 4. Modeling Search Context by CRF)].

provide at least one completion suggestion or search result based on the plural interpretations of the map-based search query, and on the assigned scores for the plural interpretations [Cao, query classification may be used to augment search results (page 1, right col.)].
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  
	Cao discloses a method of context aware classification/tagging queries into a plurality of categories and augmenting search results based on the classification.  Sood 

	Claim 13 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 14 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  
	Claim 15 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.  
	 
	 



Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Context-Aware Query Classification”, 2009; hereinafter referred to as Cao) in view of Sood et al. (Patent Application Publication 2014/0207748; hereinafter referred to as Sood) in further view of Feng et al. (“POI2Vec: Geographical Latent Representation for Predicting Future Visitors”, 9 February 2017; hereinafter referred to as Feng).  

	As per claim 6, Cao and Sood in combination teach the method of claim 5 as noted above and further teach wherein the feature corresponds to a tag collocation value, which corresponds to a frequency with which a first tag of the brand name, the category, the attribute, the proximity, the point of interest, or the geographical entity occurs with a second tag of one of the brand name, the category, the attribute, the proximity, the point of interest, or the geographical entity [Sood, a search may be issued based on locality such as restaurants (category) (0069), a search for “Max Bar & Grill” (point of interest) (0071), locations such as count, municipality, zip code, school district, etc. (geographical entity) (0086)].
	Neither Cao nor Sood explicitly teaches a tag collocation value, which corresponds to a frequency with which a first tag occurs with a second tag.
	However, Feng teaches this aspect [Feng, geographical influence is solved by using a POI2Vec model such that nearby POIs have a high relevance, are based on the frequency of items and are assigned closely in a binary tree and are more likely to be clustered into the same region (page 3, left col.), to further represent the relationship of 
	Cao discloses a method of context aware classification/tagging queries into a plurality of categories and augmenting search results based on the classification.  Feng teaches categorizing points of interest (POI) according to a model determination that the POIs are collocated and based upon the POI frequency.  The model generated collocated terms as taught by Feng could have been combined with the machine learned classifier as taught by Cao to provide a method of labeling geographically relevant queries according to POI proximity and frequency.  The teachings are analogous art known before the time of filing and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of labeling geographically relevant queries according to term proximity and frequency, because collocated POIs are indicators of geographical influence and highly relevant to one another as taught by Feng at page 3, left column.

	Claim 16 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Context-Aware Query Classification”, 2009; hereinafter referred to as Cao) in view of Sood et al. (Patent Application Publication 2014/0207748; hereinafter referred to as Sood) in further view of Liu et al. (“Exploring the Context of Locations for Personalized Location Recommendations”, 9 February 2017; hereinafter referred to as Feng).  

	As per claim 7, Cao and Sood in combination teach the method of claim 5 as noted above and further teach wherein the feature corresponds to an entity collocation value, which corresponds to a frequency with which a first of the plural terms tagged as one of the brand name, the category', the attribute, the proximity, the point of interest, or the geographical entity occurs in sequence with a second of the plural terms tagged as one of the brand name, the category', the attribute, the proximity, the point of interest, or the geographical [Sood, a search may be issued based on locality such as restaurants (category) (0069), a search for “Max Bar & Grill” (point of interest) (0071), locations such as count, municipality, zip code, school district, etc. (geographical entity) (0086)].
	Neither Cao nor Sood explicitly teaches a first of the plural terms tagged occurs in sequence with a second of the plural terms [Liu, a user’s movement may be modeled by a Markov chain of frequently visited locations and a user’s next movement may be predicted (page 5, left col.)].
	Cao discloses a method of context aware classification/tagging queries into a plurality of categories and augmenting search results based on the classification.  Liu 

	Claim 17 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  


Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Context-Aware Query Classification”, 2009; hereinafter referred to as Cao) in view of Sood et al. (Patent Application Publication 2014/0207748; hereinafter referred to as Sood) in further view of Song et al. (“Query Suggestion by Constructing Term-Transition Graphs”, 2012; hereinafter referred to as Song).  

	As per claim 8, Cao and Sood in combination teach the method of claim 5 as noted above and further teach wherein tagging one or more of the plural terms is based on a geographical knowledge graph which is generated from click log data [Cao, Problem Statement: a query may be classified based on context into a ranked list of K categories (tagging) CT1, CT2 – CT K (page 3, left col.)] and [Sood, a search may be issued based on locality such as restaurants (category) (0069), a search for “Max Bar & Grill” (point of interest) (0071), locations such as count, municipality, zip code, school district, etc. (geographical entity) (0086)].
	Neither Cao nor Sood explicitly teaches classifying one or more of the plural terms is based on a knowledge graph which is generated from click log data.
	However, Song teaches this aspect [Song, a term-preference graph (knowledge graph) is constructed from user query session logs, the graph nodes are terms and the directed edges are user preferences, a topic-based Pagerank model is trained for each topic (type), in response to a query the model guides decisions for query expansion using related terms, term removal and term replacement, terms are further ranked based on interpreted user preference (page 2, left col.)].


	As per claim 9, Cao, Sood and Song in combination teach the method of claim 8 as noted above and further teach wherein the geographical knowledge graph comprises at least one of:

a concept graph for identifying at least one of the brand name, the category, the attribute or the proximity, a point of interest graph for identifying the point of interest, or a geography graph for identifying the geographical entity [Song, a term-preference graph  is constructed from user query session logs, the graph nodes are terms and the directed edges are user preferences, a topic-based Pagerank model is trained for each topic (type), in response to a query the model guides decisions for query expansion using related terms, term removal and term replacement, terms are further ranked based on interpreted user preference (page 2, left col.)] and [Sood, a search may be issued based on locality such as restaurants (category) (0069), a search for “Max Bar & 
	Since, Song teaches generating a term-preference graph and Sood teaches generating autosuggestions based on geographical context, one could apply the graph generation to geographical data as taught by Sood to generate a graph of geographic related data, thereby providing a better understanding of geographic data relationships.  

	As per claim 10, Cao, Sood and Song in combination teach the method of claim 9 as noted above and further teach wherein each of the point of interest graph, the concept graph, and the geography graph is implemented as a weighted finite state transducer which analyzes terms on a per-character basis [Song, a term-preference graph is constructed from user query session logs, the graph nodes are terms and the directed edges are user preferences, a topic-based Pagerank model is trained (tagging) for each topic (type), in response to a query the model guides decisions for query expansion using related terms, term removal and term replacement, terms are further ranked based on interpreted user preference (page 2, left col.)] and [Sood, a geo-aware autosuggestion search engine may provide suggestions as type-ahead/autocompletes which are relevant to geography of interest (0038), user input is processed character by character (0075)].

	Claim 18 includes similar subject matter to that of claim 8 and is rejected based on the same reasoning as stated for claim 8 as noted above.  


	As per claim 20, Cao discloses a computer program product comprising code stored in a non-transitory computer-readable storage medium [Cao, experiments were conducted therefore, instructions were executed by a processor (page 5, left col.)], the code comprising:

code to receive plural terms corresponding to a map-based search query on a device 
[Cao, Problem Statement: a query may be classified into a ranked list of categories (page 3, left col.), queries may include a plurality of terms, i.e. “registered nurse” or “ancient Rome” (Page 3, Table 1)].
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  

code to determine plural interpretations of the map-based search query, each interpretation based on a respective combination of tagging one or more of the plural terms as at least one of a first type, a second type or a third type, based on a geographical knowledge graph generated from click log data [Cao, Problem Statement: a query may be classified based on context into a ranked list of K categories (tagging) CT1, CT2 – CT K (page 3, left col.)].

	However Sood teaches geographic data [Sood, a search may be issued based on locality such as restaurants (category) (0069), a search for “Max Bar & Grill” (point of interest) (0071), locations such as count, municipality, zip code, school district, etc. (geographical entity) (0086)].
	Neither Cao nor Sood explicitly teaches classifying based on a knowledge graph which is generated from click log data.
	However, Song teaches this aspect [Song, a term-preference graph is constructed from user query session logs, the graph nodes are terms and the directed edges are user preferences, a topic-based Pagerank model is trained for each topic (type), in response to a query the model guides decisions for query expansion using related terms, term removal and term replacement, terms are further ranked based on interpreted user preference (page 2, left col.)].

code to, for each interpretation of the plural interpretations, determine a set of weight values for the interpretation, based on at least one of context data of the device or a feature of the respective combination of tagging one of more of the plural terms, and
assign a score for the interpretation based on the set of weight values for the interpretation [Cao, using a Conditional Random Field (CRF) model is trained to define the conditional probability of a category label sequence given an observed sequence, equation 1; features and their weights are determined and a Linear-chain CRF finds the set of parameters which maximize the conditional log-likelihood, and the category label 

code to provide at least one completion suggestion or search result based on the plural interpretations of the map-based search query, and on the assigned scores for the plural interpretations [Cao, query classification may be used to augment search results (page 1, right col.)].
	Cao does not explicitly disclose a map-based search.  
	However, Sood teaches this aspect [Sood, a location based query may be input (0099), areas of interest may be associated with topological map characteristics (0174)].  
	Cao discloses a method of context aware classification/tagging queries into a plurality of categories and augmenting search results based on the classification.  Sood teaches query auto-suggestions based on a geographical context.  The geographical queries as taught by Sood could have been combined with the context based tagging as taught by Cao to provide a method of augmenting search results based on geographic context.  The teachings are analogous art, known before the filing date and could have been combined using known methods without undue experimentation and the results would have been predictable.  One would have been motivated to combine the teachings to provide a method of augmenting search results based on geographic context, thereby increasing user satisfaction.
	Cao discloses a method of context aware classification/tagging queries into a plurality of categories and augmenting search results based on the classification.  Song teaches classification based on a term preference graph.  The graph model as taught by .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.L.H/Examiner, Art Unit 2161                                                                                                                                                                                                        












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161